Filed 6/10/22 In re Marcus P. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re MARCUS P., a Person                                  B313339
Coming Under the Juvenile                                  (Los Angeles County Super.
Court Law.                                                 Ct. No. 18CCJP04408)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

N.C.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Tamara Hall, Judge. Affirmed.
     Lori Siegel, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.

                   __________________________

      N.C. (Mother) challenges the jurisdiction findings and
disposition order declaring six-year-old Marcus P. a dependent of
the juvenile court pursuant to Welfare and Institutions Code1
section 300, subdivisions (a) and (b)(1), and removing him from
Mother’s custody. Mother contends there is insufficient evidence
to support the juvenile court’s findings Mother was unable to
provide Marcus with care and supervision; Mother physically
abused Marcus; and Mother and Mark P. (Father) engaged in
physical altercations in Marcus’s presence. Mother also argues
substantial evidence does not support the removal order, and the
juvenile court failed to state the reasons for removal or consider
reasonable means to prevent removal. We affirm.

         FACTUAL AND PROCEDURAL HISTORY

A.   The Prior Appeal
     On June 7, 2018 a staff member from the Los Angeles
County Department of Public Social Services (DPSS) called the
Los Angeles County Department of Children and Family Services
(Department) and alleged Mother physically abused Marcus.
Marcus was “‘hyperactive,’” and Mother threatened to “‘whoop’”


1    Further undesignated statutory references are to the
Welfare and Institutions Code.




                                2
Marcus and told him to “‘shut up’” several times. A DPSS client
reported Mother “‘shook the child and hit the child forcibly.’” On
July 16, 2018 the Department filed a petition on behalf of Marcus
pursuant to section 300, subdivisions (a) and (b)(1). On August 7,
2018, the juvenile court sustained the allegations that on June 7
Mother physically abused Marcus by forcibly shaking and
striking his body. The physical abuse was excessive, causing
Marcus unreasonable pain and suffering and placing him at risk
of serious physical harm.
       At the August 28, 2018 disposition hearing, the juvenile
court declared Marcus a dependent of the court and removed him
from Mother’s physical custody. The court ordered Mother to
attend parenting and anger management classes and individual
counseling to address case issues. The court ordered Marcus to
have an attention-deficit hyperactivity disorder (ADHD)
assessment, individual counseling to address case issues, and
conjoint counseling with Mother if recommended by his therapist.
The court granted Mother monitored visits for a minimum of two
times a week for two hours each visit, with the Department
having discretion to liberalize visitation.
       Mother appealed from the jurisdiction findings and
disposition order, and we affirmed. (In re Marcus P. (Mar. 20,
2019, B292348) [nonpub. opn.].) On August 24, 2020 the juvenile
court terminated jurisdiction and entered a juvenile custody
order granting joint legal custody to Mother and Father and
physical custody and primary residence to Mother. The court
restricted Father’s visitation to monitored visits for a minimum
of two times per month because his whereabouts were unknown
and he did not participate in services.




                                3
B.     The Current Referral
       On December 24, 2020 Mother called the Department’s
hotline and requested six-year-old Marcus be removed
immediately from her home because she did not want to end up
in jail for doing something to him. Mother reported Marcus had
been detained by the Department (the prior case), and after he
was returned to her care, there was “‘something wrong with
him,’” explaining he “‘crie[d] for everything,’” was “‘not listening’”
to Mother, and “‘kept [Mother] up all night.’” Mother added
Marcus had “‘pushed [her] to [her] limits’” and she “‘can’t do it
anymore.’” Mother declined to provide her name or address. In a
subsequent phone interview, Mother admitted she had called the
Department to request Marcus’s removal. But Mother changed
her mind because Marcus had calmed down and was now well-
behaved.

C.     The Dependency Petition and Investigation
       On December 29, 2020 the Department filed a petition on
behalf of Marcus under section 300, subdivision (b)(1). The
petition alleged Mother was unable and unwilling to provide
Marcus with ongoing care and supervision because she requested
Marcus’s removal from her home on December 24. At the
January 4, 2021 detention hearing, the juvenile court released
Marcus to Mother’s home on condition Mother comply with
wraparound services, submit to a medical “HUB” exam, and
make herself and Marcus available to the Department.
       In a January 28, 2021 interview with the dependency
investigator, Mother stated she contacted the child abuse hotline
“‘to scare [Marcus] because he wasn’t listening.’” Mother said,
“‘Everything is okay now. During Christmas he wasn’t listening




                                  4
to anything. He was running around and I don’t get much sleep
at night because he’s up all night. I was just at my breaking
point. I’m just tired.’”
       Father stated he resided with Mother and Marcus until
November 3, 2020, when he left because Mother assaulted him.
Father explained, “‘[S]he hit me with a Lysol can and busted my
head open.’” According to Father, Marcus was present and
begged Father not to leave. Marcus refused to talk about why
Father left or whether Father and Mother fought. Mother denied
she struck Father. She disclosed Father was on probation,2 and
she did not want him to know where she lived or to contact her or
Marcus “‘until he gets his life together.’” Mother did not want
Father to be involved because “‘he teaches [Marcus] not to
listen.’” Father admitted he had a prior arrest for domestic
violence against Mother while she was pregnant with Marcus.
But Father said the charges were dropped for lack of evidence
and added, “‘I never put my hands on her.’”
       On February 4, 2021 the dependency investigator
interviewed Marcus. She asked Marcus whether he behaved well
at home, and he responded, “‘Sometimes.’” When asked what
happened when he got into trouble, Marcus replied, “‘I get
whooped. My mom will whip me with a belt.’” When questioned
about where he got hit with the belt, Marcus laughed and said,
“‘All over my body.’” The dependency investigator inquired as to
the time frame, and Marcus responded, “‘It was a long time ago
like tonight.’” Marcus did not provide a direct answer to the
question whether he knew the difference between the truth and a


2     Father stated he was arrested and convicted of “receiving
stolen property” and sentenced to probation.




                                5
lie. When Marcus was asked whether he was fearful or scared of
Mother, he laughed and said, “‘No.’” Mother denied any prior or
continuing corporal punishment or physical abuse of Marcus.
She asserted the prior dependency case was based on false
allegations of physical abuse. Mother claimed when Marcus was
in foster care corporal punishment was used on him and he
developed negative behaviors.

D.    Subsequent Events
      On February 10, 2021 a caller contacted the Department
and alleged Mother physically abused Marcus. In a February 17
interview, Mother denied she abused Marcus. Mother stated if
she was harming Marcus, he would be afraid of her and have
marks on his body. The social worker performed a visual body
check of Marcus and did not observe marks on his body. During
the interview of Mother, Marcus threw his toys, jumped on the
furniture, rolled around on the living room floor, took the social
worker’s cell phone, pushed Mother, and grabbed Mother’s arms.
Mother told Marcus to stop, but he did not listen. He denied
Mother hit him, but he said Father hurt him. When asked
further questions, Marcus repeated, “‘I can’t tell you.’”
      On March 8, 2021 the Department received a referral
alleging Father physically abused Marcus. The next day Mother
sent the social worker text messages she had received from
Father, including a profile picture of Father holding a gun and
audio messages from Father saying “‘you’re dead bitch,’” “‘I’m
going to beat your mother fucking brains out,’” “‘I’m going to
shoot that whole mother fucking house up,’” and “’everyone in
that mother fucker is dying.’” Mother reported she and Marcus
were staying with her paternal aunt, Vanessa C., because Father




                                6
knew where Mother lived. Mother was in the process of getting a
housing voucher to move out of state to protect herself from
Father. Mother requested a restraining order, and on March 17
the juvenile court issued a temporary restraining order protecting
Mother and Marcus from Father.3
       Two forensic examinations of Marcus were conducted in
March 2021. The doctor reported in the first examination that
Marcus was very active and the healed scratches and marks on
his body were not consistent with a belt mark. When asked by
the doctor whether his Mother told him what to say, Marcus
responded, “My mom told me to say I was lying.” Marcus said he
told the truth to the social worker that Mother “‘worked [him]
with the belt, and it hurt.’” When asked where on his body,
Marcus pointed to his arms, legs, and torso. In a forensic
examination three weeks later, Marcus initially stated his
Mother punched him in the stomach when he got out of the bath,
and he repeated that she hit him with a belt. But Marcus then
said Mother punched him in his old house, but not again in his
new house. He also told the social worker he had lied when he
said Mother hit him with a belt. Marcus said he could not talk
about the incidents he disclosed during the interview. The
investigation into physical abuse of Marcus was closed as
inconclusive.
       In a March 16, 2021 interview with the dependency
investigator, Vanessa reported Mother and Marcus stayed with
her for two or three days in March. Mother then stayed at a
cousin’s house, but she left Marcus with Vanessa. Mother told

3    On May 12, 2021 the juvenile court granted Mother’s
request for a three-year restraining order to protect her and
Marcus from Father.




                                7
Vanessa she was going to look at a place to live in Las Vegas,
then she would return to pick up Marcus. Vanessa had seen
Mother hit Marcus when he was younger, but she had not
observed this happening recently. Mother let Marcus do what he
wanted, and Mother did not have patience with him. Vanessa
very seldom had to discipline Marcus because he listened to her.
In an interview two days later, Vanessa stated, “‘I do know
[Marcus] loves his mom but she doesn’t do right. He’s told me,
“I’m scared to go with my mom” but he doesn’t tell me why and I
don’t ask. I’m always concerned when he’s with her.’”
       Marcus admitted to the dependency investigator he felt
scared when Mother hit him, but he was “‘happy now’” staying
with Vanessa. Marcus stated Mother hit him “‘with a belt all
over [his] body,’” which he demonstrated by punching his chest,
stomach, legs, and arms. Marcus added, “‘I would scream and
start crying.’” But then Marcus recanted, “‘Actually I think she
never hit me. She never hit me because I would flinch.’” When
the dependency investigator inquired further, Marcus said, “‘I
think I lied. I think I can’t remember now. I have to pretend I’m
on my mom’s side but I’m on both sides.’”
       Marcus told the dependency investigator as to Father,
“‘You know he says he’s going to kill us. . . . I think it’s because
my mom kicked him out. Wait, can you not tell my mom? Don’t
tell my mom what I said.’” Then Marcus said, “‘[T]hey were
fighting and then my dad left. Dad punched my mom in the eye
and my mom hit my dad with her hand.’” When asked when it
happened, Marcus replied, “‘One thousand years ago I had told
him not to leave but he did the opposite and he got out of here.’”
Marcus added, “‘I don’t really know about their fights. My mom
cracked my dad’s head with her phone.’” Marcus denied being




                                 8
scared of Mother, but he said as to Father, “‘My dad is going to
kill us. I’m scared to die.’” Marcus continued, “‘My mom would
hit my dad like she would hit me.’”
       Marcus talked to another social worker about his parents’
domestic violence. Father yelled he was going to shoot everyone
in the house. Father then punched Mother in her right eyebrow
causing bleeding; Mother punched Father back. On another
occasion Marcus was in the car with his parents when Mother
punched Father in the face because he did not want to spend the
night at the house. Marcus repeated to this social worker that
Mother “‘cracked [his] dad’s skull and there was blood
everywhere in the bathroom!’”
       Vanessa told the dependency investigator that in November
2020 Mother and Father were arguing in Vanessa’s front yard
and “‘causing commotion.’” Marcus told Vanessa, “‘My daddy is
bleeding. My mom hit him in the head.’” When Mother came
inside the house, Marcus told Mother, “‘Don’t hurt my daddy.’”
       In the March 17, 2021 last minute information for the court
report, the Department recommended Marcus be detained
because Mother failed to participate in wraparound services and
the investigations were continuing of the reports of Mother’s and
Father’s physical abuse of Marcus. In addition, Mother had lied
about her true name (Tanasha E.) and date of birth. Tanasha
had a criminal history from Nevada, including a 2006 conviction
for battery and a 2007 conviction for battery/domestic violence.
Further, Tanasha had two other children: L.T., born in 2012,
who was declared a dependent of the court and then adopted; and
M.N., born in 2010, whose voluntary case was closed with M.N.




                                9
placed with her Father.4 The report also indicated Mother often
left Marcus with Vanessa for days at a time because Mother was
“unable to deal with the child’s negative behaviors.” Mother told
Vanessa that the pending dependency case had been transferred
to Las Vegas, Nevada. She also told the wraparound team that
she planned to move to Las Vegas with Marcus on March 18.
      On March 17, 2021 the juvenile court detained Marcus
from Mother and Father and granted family reunification
services to the parents. The court granted Mother and Father
monitored visits for a minimum of three times per week for three
hours each visit.

E.     The First Amended Petition
       On April 1, 2021 the Department filed a first amended
petition adding two counts under section 300, subdivision (b)(1).
Count b-2 alleged Mother had a history of physically abusing
Marcus, including hitting him on various parts of the body and on
one occasion punching Marcus’s stomach after his bath.
Count b-3 alleged Mother and Father had “an unresolved history
of engaging in physical altercations” in Marcus’s presence. In

4      Vanessa confirmed Mother’s birth name was Tanasha E.;
Mother was born in 1981; and Mother had two other children
before Marcus. In December 2018 Mother legally changed her
name to N.C. and successfully petitioned the court to establish
her date of birth was in 1994. Mother claimed Tanasha is her
sister. Vanessa opined Mother was “‘a habitual liar.’” Mother
sent the dependency investigator a series of text messages
accusing her of being a racist, but conceding Mother’s different
identity, explaining, “‘I don’t understand how I was being
deceitful when I’ve disclosed the mistake to [you;] you’re a
racist . . . please seek therapy.’”




                                10
November 2020 Mother hit Father in the head with a metal can
causing his head to bleed, and Father repeatedly struck Mother
with his hands.

F.    The Jurisdiction and Disposition Hearing
      At the June 3, 2021 jurisdiction and disposition hearing,
Mother urged the court to dismiss the petition, arguing as to
count b-1 that Mother was simply seeking assistance with
Marcus, and she later changed her mind; as to count b-2, Mother
denied ever touching Marcus, and Marcus later recanted as to
Mother hitting him; and as to count b-3, Mother no longer had
contact with Father and obtained a restraining order against
him, and therefore Marcus was not at a present risk of harm.
      The Department and Marcus’s attorney argued the court
should sustain all three counts. Marcus’s attorney asserted that
Marcus reported on February 4, 2021 that Mother had whipped
him with a belt, which he repeated during his forensic interviews
in March 2021. Although Marcus later recanted and said he had
been lying, he also told the interviewer Mother told him to lie and
pointed to his arms, legs, and torso as areas where he had been
hit.
      The juvenile court sustained the amended allegations
under section 300, subdivision (b)(1). The court found as to count
b-1 that Mother was unable to provide Marcus with care and
supervision because she requested his removal from her home
and care on December 24, 2020.
      As to the physical abuse allegations in count b-2, the
juvenile court stated, “[W]hen the interviewer asked the child, is
there anything your mother wanted you to tell me? And the child
said without hesitation, my mom told me to say that I was




                                11
lying. . . . And then the interviewer asked him what did he tell
the social workers? Did he tell the social workers a lie or the
truth? He said it was the truth. He reiterated again that initial
statement that he made on February 4th, 2021, that his mother
whipped him with a belt. He was able to articulate with clarity
where on his body, his arms and his legs. It’s for those reasons
that the court finds [count] b-2 to be true by a preponderance of
the evidence.”
       With respect to the domestic violence allegations in count
b-3, the juvenile court stated, “Based on [M]other’s statements of
recent domestic violence ongoing between [M]other and [F]ather,
[M]other sought a restraining order. And [M]other was granted a
restraining order based on the domestic violence inflicted [by]
[F]ather towards her in May of 2021, just a couple of days ago.
And to say that there’s no current risk of harm, and want to ask
for this count to be dismissed, it is very much inconsistent with
what was previously requested and granted. In addition,
Mother’s statement—Mother’s admissions regarding the ongoing
domestic violence between [M]other and [F]ather, and the child
Marcus’s statements, the most credible statement is he stated
that he does not want to die. He’s seen Mother and Father inflict
domestic violence upon each other. He’s seen his mother hit his
father, he indicated like she hits me, and he’s seen his father hit
his mother. So it’s for those reasons, but not limited thereto, the
court finds this count to be true by a preponderance of the
evidence and the petition is sustained.”
       For disposition, Mother requested a home-of-parent order
because “there are reasonable means to protect the child without
further removal.” Mother’s attorney argued Marcus could be
released to Mother with “wraparound and/or family preservation”




                                12
services with continued supervision by the Department to
“ensure the child’s safety.” Further, Mother “object[ed] to the
case plan in having to participate in parenting class, individual
counseling and domestic violence support group, as she has
already participated in programs in the prior case that did
recently close.” The Department and Marcus’s attorney argued
that Marcus should be removed from Mother’s custody with
monitored visitation.
       After hearing argument from the attorneys, the juvenile
court incorporated the evidence and findings from the earlier
jurisdiction hearing. The court declared Marcus a dependent of
the court and removed him from Mother’s and Father’s physical
custody. The court stated, “The court finds by clear and
convincing evidence pursuant to Welfare and Institutions Code
[section] 361, subsection (a), that there’s a substantial danger to
the physical health, safety, protection and or emotional well-
being of the child if the child were returned home. There are no
reasonable means by which the child’s physical health can be
protected without removing the child from his parents’ physical
custody.”5 The court ordered Mother to complete an anger
management course, a domestic violence support group course,
and individual counseling with a licensed therapist to address


5     During the hearing, Mother interrupted the proceedings
multiple times with angry outbursts. Following the juvenile
court’s issuance of the removal order, the court removed Mother
from the proceeding, explaining, “The court has warned her
several times and Mother’s interrupted the proceedings about
seven plus times. She interrupted during minor’s counsel’s
argument. She interrupted the court several times. And it’s for
those reasons that she has been removed.”




                                 13
parenting skills and case issues. The court also ordered
wraparound services for Mother and Marcus and family
reunification services for the parents. The court granted Mother
five monitored visits per week for a minimum of two hours each
visit. The court ordered Father to participate in random or on
demand consecutive drug tests, a six-month drug and alcohol
program with aftercare, a 52-week domestic violence program,
parenting classes, and individual counseling with a licensed
therapist to address case issues. The court granted Father
monitored visits for a minimum of three times per week for three
hours each visit.
       Mother timely appealed.6


6      Father does not appeal from the jurisdiction finding against
him sustaining the allegation in count b-3 that he and Mother
“engaged in physical altercations” in Marcus’s presence. “‘[A]
jurisdictional finding good against one parent is good against
both. More accurately, the minor is a dependent if the actions of
either parent bring [the minor] within one of the statutory
definitions of a dependent.’” (In re Briana V. (2015)
236 Cal.App.4th 297, 308; accord, In re L.O. (2021)
67 Cal.App.5th 227, 237.) “However, we generally will exercise
our discretion and reach the merits of a challenge to any
jurisdictional finding when the finding (1) serves as a basis for
dispositional orders that are also challenged on appeal [citationl;
(2) could be prejudicial to the appellant or could potentially
impact the current or future dependency proceedings [citations];
or (3) ‘could have other consequences for [the appellant], beyond
jurisdiction.’” (In re Drake M. (2012) 211 Cal.App.4th 754, 762-
763; accord, In re L.O., at p. 237.) We exercise our discretion to
consider the jurisdiction finding against Mother for physical
abuse because it serves as a basis for the removal order that
Mother also challenges on appeal.




                                14
                          DISCUSSION

A.     Substantial Evidence Supports the Jurisdiction Finding of
       Physical Abuse Under Section 300, Subdivision (b)(1)
       1.    Governing law and standard of review
       The juvenile court has jurisdiction over a child if the
Department establishes by a preponderance of the evidence that
an allegation made pursuant to section 300 is true. (§ 355,
subd. (a); In re I.J. (2013) 56 Cal.4th 766, 773.) Section 300,
subdivision (b)(1), allows the juvenile court to assume jurisdiction
when “[t]he child has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness, as a result
of the failure or inability of the child’s parent or guardian to
adequately supervise or protect the child . . . or by the willful or
negligent failure of the parent to provide the child with adequate
food, clothing, shelter, or medical treatment, or by the inability of
the parent or guardian to provide regular care for the child due to
the parent’s or guardian’s mental illness, developmental
disability, or substance abuse.”
       “A jurisdiction finding under section 300, subdivision (b)(1),
requires the Department to prove three elements: (1) the parent’s
or guardian’s neglectful conduct or failure or inability to protect
the child; (2) causation; and (3) serious physical harm or illness
or a substantial risk of serious physical harm or illness.” (In re
Cole L. (2021) 70 Cal.App.5th 591, 601 (Cole L.); accord, In re
L.W. (2019) 32 Cal.App.5th 840, 848; see In re R.T. (2017)
3 Cal.5th 622, 624 [“section 300(b)(1) authorizes dependency
jurisdiction without a finding that a parent is at fault or
blameworthy for her failure or inability to supervise or protect
her child”].) “Although section 300 requires proof the child is




                                 15
subject to the defined risk of harm at the time of the jurisdiction
hearing [citations], the court need not wait until a child is
seriously abused or injured to assume jurisdiction and take steps
necessary to protect the child.” (Cole L., at pp. 601-602; accord,
In re L.O., supra, 67 Cal.App.5th at p. 238 [“‘Although there must
be a present risk of harm to the minor, the juvenile court may
consider past events to determine whether the child is presently
in need of juvenile court protection.’”].) “A parent’s ‘“[p]ast
conduct may be probative of current conditions” if there is reason
to believe that the conduct will continue.’” (Cole L., at p. 602;
accord, In re J.A. (2020) 47 Cal.App.5th 1036, 1048.)
       We review the juvenile court’s jurisdiction findings for
substantial evidence in light of the whole record. (In re I.C.
(2018) 4 Cal.5th 869, 892 [“the evidence supporting the
jurisdictional findings must be considered ‘“in the light of the
whole record”’ ‘to determine whether it discloses substantial
evidence’”]; In re R.T., supra, 3 Cal.5th at p. 633 [“‘In reviewing
the jurisdictional findings and disposition, we look to see if
substantial evidence, contradicted or uncontradicted, supports
them.’”].) Substantial evidence is “evidence which is reasonable,
credible, and of solid value.” (In re I.C., at p. 892; accord, In re
Cole L., supra, 70 Cal.App.5th at p. 602.) “‘[W]e draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.’” (In re R.T., at p. 633; accord, In re I.J., supra, 56 Cal.4th
at p. 773; Cole L., at p. 602 [“while substantial evidence may
consist of inferences, any inferences must rest on the evidence;
inferences based on speculation or conjecture cannot support a




                                 16
finding”].) “The appellant has the burden of showing there is no
evidence of a sufficiently substantial nature to support the
findings or orders.” (In re E.E. (2020) 49 Cal.App.5th 195, 206;
accord, In re D.B. (2018) 26 Cal.App.5th 320, 328-329.)

      2.     Substantial evidence supports the juvenile court’s
             jurisdiction findings
       Mother contends there is insufficient evidence to support
the jurisdiction finding under section 300, subdivision (b)(1), that
she physically abused Marcus or there was a substantial risk she
might abuse him.7 Mother points to her denial that she ever hit
Marcus with a belt, and the inconsistency of Marcus’s
statements. Mother also asserts it is not “plausible” she would
abuse Marcus given her fear the Department would take him
away. Further, “Marcus would have likely had bruising, marks,
or some credible recollection of when the abuse occurred.”
       Substantial evidence supports the juvenile court’s finding
that Mother physically abused Marcus. In a February 4, 2021
interview, six-year-old Marcus told the social worker, “‘I get
whooped. My mom will whip me with a belt.’” He added that
Mother hit him all over his body. Marcus recanted during his
February 17 interview, but during the March 3 forensic
examination Marcus stated, “‘My mom told me to say I was
lying.’” And Marcus said he told the truth to the social worker
that Mother “‘worked [him] with the belt, and it hurt.’” Marcus
again indicated Mother hit his arms, legs, and torso. Later in

7     Mother does not argue the juvenile court erred in assuming
jurisdiction under section 300, subdivision (b)(1), rather than
section 300, subdivision (a), based on Mother’s physical abuse of
Marcus.




                                 17
March Marcus told the dependency investigator he felt scared
when Mother hit him. He repeated that Mother hit him with a
belt all over his body, demonstrating by punching his chest,
stomach, legs, and arms. Marcus then recanted (saying “‘she
never hit me’”), but when the dependency investigator inquired
further, he responded, “‘I think I lied. I think I can’t remember
now. I have to pretend I’m on my mom’s side but I’m on both
sides.’”
        Although the forensic examinations of Marcus did not
reveal marks or bruises indicating physical abuse, the juvenile
court found Marcus’s account of physical abuse credible,
observing Marcus “said without hesitation” that Mother told him
to lie, and he said to the forensic examiners that he had told the
social workers the truth. “‘Evidence from a single witness, even a
party, can be sufficient to support the trial court’s findings.’” (In
re D.C. (2015) 243 Cal.App.4th 41, 52]; accord, In re S.A. (2010)
182 Cal.App.4th 1128, 1148.) Further, Mother’s credibility was
questionable in light of her lying to the Department about her
identity and her prior child welfare history involving her two
other children. Vanessa described Mother as “‘a habitual liar.’”
        In addition, Marcus was at risk of future physical abuse.
Marcus stated just three months before the jurisdiction hearing
(in March 2021) that Mother hit him with a belt. Mother
repeatedly denied she had ever hit Marcus with a belt or
otherwise physically disciplined him. Mother continued to claim
the prior dependency case was based on false allegations of
physical abuse despite the report from a third-party observer that
Mother had hit Marcus. Moreover, Vanessa stated she had seen
Mother hit Marcus when he was younger, contrary to Mother’s
denial of ever hitting Marcus. Vanessa also reported Marcus told




                                 18
her, “‘I’m scared to go with my mom.’” Mother’s denial of abuse
made it unlikely she would change her behavior, especially given
that she had difficulty controlling Marcus. (See In re D.B. (2020)
48 Cal.App.5th 613, 622 [“‘One cannot correct a problem one fails
to acknowledge.’”]; In re A.F. (2016) 3 Cal.App.5th 283, 293 [“In
light of mother’s failure to recognize the risks to which she was
exposing the minor, there was no reason to believe the conditions
would not persist should the minor remain in her home.”]; In re
Gabriel K. (2012) 203 Cal.App.4th 188, 197.)

B.     Substantial Evidence Supports the Removal Order
       1.     Governing law and standard of review
       “‘At the dispositional hearing, a dependent child may not be
taken from the physical custody of the parent under section 361
unless the court finds there is clear and convincing evidence
there is or would be a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being if
returned home, and that there are no reasonable means to
protect the child’s physical health without removing the child.’”
(In re D.P. (2020) 44 Cal.App.5th 1058, 1065; accord, In re G.C.
(2020) 48 Cal.App.5th 257, 264-265; see § 361, subd. (c)(1).) The
juvenile court must determine “whether reasonable efforts were
made to prevent or to eliminate the need for removal of the minor
from his or her home” and “shall state the facts on which the
decision to remove the minor is based.” (§ 361, subd. (e).)
“In determining whether a child may be safely maintained in the
parent’s physical custody, the juvenile court may consider the
parent’s past conduct and current circumstances, and the
parent’s response to the conditions that gave rise to juvenile court
intervention.” (In re D.B., (2018) 26 Cal.App.5th 320, 332; accord,




                                19
In re I.R. (2021) 61 Cal.App.5th 510, 520.) “A removal order is
proper if based on proof of parental inability to provide proper
care for the child and proof of a potential detriment to the child if
he or she remains with the parent. [Citation.] ‘The parent need
not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is
on averting harm to the child.’” (In re N.M. (2011)
197 Cal.App.4th 159, 169-170; accord, In re V.L. (2020)
54 Cal.App.5th 147, 154.)
       “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it
highly probable that the fact was true. In conducting its review,
the court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1011-1012; accord, In re V.L., supra,
54 Cal.App.5th at p. 155 [“O.B. is controlling in dependency
cases.”].) We review the entire record to determine whether the
removal order is supported by substantial evidence. (V.L., at
p. 155; In re I.R., supra, 61 Cal.App.5th at p. 520.)

      2.   Substantial evidence supports the juvenile court’s
           removal order, and any error in failing to make
           findings on the record was harmless
     Mother contends there is not substantial evidence to
support removal of Marcus from her physical custody and there




                                 20
were reasonable alternatives to removal. However, the same
evidence that supports the jurisdiction findings provides
substantial evidence to support the juvenile court’s order. As
discussed, there was substantial evidence Mother hit Marcus
with a belt all over his body, and Marcus recanted because
Mother told him to lie. Mother denied she ever hit Marcus, but
she lied about her identity, the prior child welfare history
involving her two other children, and her prior abuse of Marcus.
Mother’s denial of physical abuse placed Marcus at a substantial
risk of future harm if released to Mother because she did not
accept that she posed a risk to him. And there was a substantial
risk Mother might abscond with Marcus if he were returned to
her care because Mother told Vanessa and the wraparound team
that she planned to move with Marcus to Las Vegas.
       Although Mother suggests there were less drastic
alternatives to removal, including unannounced visits, in light of
the risk of physical violence to Marcus and Mother’s denial of
past abuse, those measures would not have prevented Mother
from harming Marcus in the first instance. Further, Mother
failed to participate in wraparound services, and despite her
completion of parenting and anger management classes in the
2018 dependency proceeding, the physical abuse continued.
       Mother also contends the juvenile court failed to state its
reasons for removal or what protective measures the court
considered in deciding Marcus could not be returned to Mother.
The juvenile court incorporated its jurisdiction findings on
physical abuse into its findings supporting the disposition order,
but it failed to address specifically why Marcus needed to be
removed and why other protective measures would be
inadequate. This was error. (See § 361, subd. (e) [“The court




                                21
shall state the facts on which the decision to remove the minor is
based.”].) The court’s boilerplate findings that there was clear
and convincing evidence of a substantial danger to Marcus’s
physical health if he were returned home and no reasonable
means to protect Marcus absent removal are not a sufficient
substitute for the juvenile court making factual findings on the
record tailored to the case.
       However, the failure of the juvenile court to state its factual
findings was harmless error because given the evidence of
Mother’s continuing abuse of Marcus and adamant denial that
the abuse had occurred, it is not reasonably probable had the
court expressly made findings under section 361, subdivision (e),
its findings would have been in favor of Mother’s continued
parental custody. (In re L.O., supra, 67 Cal.App.5th at p. 247
[“‘[C]ases involving a court’s obligation to make findings
regarding a minor’s change of custody or commitment have held
the failure to do so will be deemed harmless where ‘it is not
reasonably probable such finding, if made, would have been in
favor of continued parental custody.’”]; In re V.L., supra,
54 Cal.App.5th at p. 159 [“because the last incident of domestic
violence involving father was so dangerous and troubling, it is not
reasonably probable that the juvenile court would have reached a
different conclusion if it stated the facts it relied upon”]; In re
Diamond H. (2000) 82 Cal.App.4th 1127, 1137 [“Although the
court did not state a factual basis for its removal order, any error
is harmless because it is not reasonably probable such findings, if
made, would have been in favor of continued parental custody.”],
disapproved on another ground in Renee J. v. Superior Court
(2001) 26 Cal.4th 735, 748, fn. 6; see Cal. Const., art. VI, § 13
[“No judgment shall be set aside . . . for any error as to any




                                 22
matter of procedure, unless, after an examination of the entire
cause, including the evidence, the court shall be of the opinion
that the error complained of has resulted in a miscarriage of
justice.”].)

                         DISPOSITION

      The jurisdiction findings and disposition order are
affirmed.



                                     FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                                23